ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
It The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent filed a petition for damages for defamation against a defendant based on the defendant’s filing of a disciplinary complaint with the ODC. Respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that James L. Hilburn, Louisiana Bar Roll number 20221, be and he hereby is publicly reprimanded.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, *991with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.